DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-05-08 (herein referred to as the Reply) where claim(s) 1-12, 25-35 are pending for consideration.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03)
Claim(s) 1, 25
TS_38.321 teaches 
configuring a plurality of Logical Channel Groups, LCGs, for the wireless terminal; Each logical channel may be allocated to an LCG using the logicalChannelGroup. The maximum number of LCGs is eight. <Section 5.4.5>
buffering data for more than one of the plurality of LCGs for the wireless terminal; and The MAC entity determines the amount of UL data available for a logical channel according to the data volume calculation procedure in TSs 38.322 and 38.323. In some cases, more than one 
transmitting a buffer status report, BSR, to a base station of the RAN, UE transmits a BSR to the serving gNB of the 3GPP-based network <Section 5.4.5 >
wherein the BSR indicates a size of an aggregation of data buffered for at least two of the plurality of LCGs for the wireless terminal. Disclosed is BSR format includes multiple octets each corresponding to buffer size for each of the LCG in a plurality of LCG. FIG. 6.1.3.1-2 explicitly shows 8 LCG which at least two. Therefore, the block of octets indicates an aggregation data buffered for at least two LCGs at the UE. Note in this interpretation “BSR indicates a size” is not narrowly defined to a particular field value and therefore a broadest reasonable interpretation includes that multiple fields can perform the indication <FIG. 6.1.3.1-2; Section 6.1.3>
With regards to apparatus claim 25, claim 25 is an apparatus version of the method claim 1. TS_38.321 teaches the embodiments carried out with a user equipment, which is well known in the art to have a transceiver and processor in order to communicate in accordance with 3GPP TS.
Claim(s) 12
TS_38.321 teaches
	configuring a plurality of Logical CHannels, LCHs, for the wireless terminal; Each logical channel may be allocated to an LCG using the logicalChannelGroup. There can be a plurality of logical channels <Section 5.4.3 to 5.4.5>
	wherein configuring the plurality of LCGs comprises configuring each of the plurality of LCGs to include a respective subset of the plurality of LCHs so that each of the plurality of LCHs is assigned to a respective one of the LCGs. Each of a plurality of logical channels may be allocated to a respective LCG using the logicalChannelGroup <Section 5.4.3 to 5.4.5>


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of PELLETIER_147 (US20180092147)
Claim(s) 10, 34
TS_38.321 teaches
wherein a respective LCG identifier, ID, is assigned to each of the plurality of LCGs, and  A Logical Channel Group ID field identifies the respective group of logical channel(s) whose buffer status is being reported. <Section 6.1.3>
TS_38.321 does not explicitly teach
	wherein the BSR includes an LCG ID that is not assigned to any of the plurality of LCGs.
However in a similar endeavor, PELLETIER_147 teaches
	wherein the BSR includes an LCG ID that is not assigned to any of the plurality of LCGs. BSR includes a special LCG-ID may be assigned to indicate whether a connectivity failure has occur. Accordingly, the LCG ID would not be used for an actual logical channel group. <para. 0151>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of MU_462 (US20200154462)
Claim(s) 4, 28
TS_38.321 does not explicitly teach
further comprising:
	receiving an uplink scheduling grant from the base station of the RAN;
	wherein transmitting the BSR comprises transmitting the BSR responsive to buffering the data for at least two of the plurality of LCSs and responsive to receiving the uplink grant.
However in a similar endeavor, MU_462 teaches
receiving an uplink scheduling grant from the base station of the RAN; wherein transmitting the BSR comprises transmitting the BSR responsive to buffering the data for at least two of the plurality of LCSs and responsive to receiving the uplink grant. In response to the SR, the base station transmits to the UE an uplink (UL) Grant indicating scheduling information or transmitting a Buffer Status Report (BSR)  <FIG(s). 17; para. 0002>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 with the embodiment(s) disclosed by MU_462. One of ordinary skill in the art would have been motivated to make this modification in order to reduce overhead caused by the UE transmitting the BSR and/or the base station transmitting the UL grant. See Background, para. 0168.

Claim(s) 4, 28
TS_38.321 does not explicitly teach
	receiving an uplink scheduling grant from the base station of the RAN;
	wherein transmitting the BSR comprises transmitting the BSR responsive to buffering the data for at least two of the plurality of LCSs and responsive to receiving the uplink grant.
However in a similar endeavor, TABET_119 teaches
	receiving an uplink scheduling grant from the base station of the RAN; wherein transmitting the BSR comprises transmitting the BSR responsive to buffering the data for at least two of the plurality of LCSs and responsive to receiving the uplink grant. In response to an uplink grant from the network via base station, the UE might send a data buffer occupancy called BSR (buffer status report).  <FIG(s). 2, 6; para. 0041>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 with the embodiment(s) disclosed by TABET_119. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the latency of the tune back process in case the user equipment has uplink data to send to the network or the network has downlink data to send to the UE. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of PELLETIER_147 (US20180092147), and further view of HONG_566 (US20180352566)
Claim(s) 11, 35
TS_38.321 does not explicitly teach

	wherein the BSR includes the LCG ID in an LCG ID field, and 
	wherein LCG ID field and the buffer size field are included in a same octet of the BSR.
However in a similar endeavor, HONG_566 teaches
	wherein the BSR includes information in a buffer size field that indicates the size of the aggregation of data buffered for the at least two of the plurality of LCGs for the wireless terminal, and  A buffer size for a sum/total size of data for LCG IDs. Implicitly the buffer size would be formatted into a field. <para. 0145, 0147-0150>.
	wherein the BSR includes the LCG ID in an LCG ID field, and  BS includes an LCG ID field, and a buffer size field. The specified size represents the number of LCGs included in the BSR. <FIG(s). 12; para. 0145>.
	wherein LCG ID field and the buffer size field are included in a same octet of the BSR. BS includes an LCG ID field, and a buffer size field in the same octet. For example see FIG. 12's oct 2 or FIG. 13's oct 2. <FIG(s). 12, 13; para. 0145, 0156-0159>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and PELLETIER_147 with the embodiment(s) disclosed by HONG_566. One of ordinary skill in the art would have been motivated to make this modification in order to provide a technique for transmitting buffer status information for a plurality of logical channel groups at one time for efficient scheduling, and minimizing overheads. See para. 0007-0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of HONG_566 (US20180352566)
Claim(s) 2, 26
TS_38.321 does not explicitly teach
wherein the BSR includes a buffer size index indicating the size of the aggregation of data buffered for the at least two of the plurality of LCGs for the wireless terminal.
However in a similar endeavor, HONG_566 teaches
	wherein the BSR includes a buffer size index indicating the size of the aggregation of data buffered for the at least two of the plurality of LCGs for the wireless terminal. A buffer size field for a sum/total size of data for LCG IDs. HONG_566 teaches the buffer field information can be converted to an index information using a preset table. <FIG(s). 9; para. 0023, 0131-0133, 0145, 0147-0150, 0170>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 with the embodiment(s) disclosed by HONG_566. One of ordinary skill in the art would have been motivated to make this modification in order to provide a technique for transmitting buffer status information for a plurality of logical channel groups at one time for efficient scheduling, and minimizing overheads. See para. 0007-0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of HONG_566 (US20180352566), and further view of Yi_220 (US20130058220)
Claim(s) 3, 27
TS_38.321 does not explicitly teach
wherein the buffer size index is included in a buffer size field that is less than 8 bits.
However in a similar endeavor, Yi_220 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and HONG_566 with the embodiment(s) disclosed by Yi_220. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for transmitting buffer status report from a user equipment in a wireless communication system. See para. 0001.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of MU_462 (US20200154462), and further view of Sebire_650 (US20090125650)
Claim(s) 7, 31
TS_38.321 teaches
wherein transmitting the BSR comprises transmitting a medium access control protocol data unit, MAC PDU, including the BSR. MAC PDU includes MAC CE which includes BSR MAC CE <Section 5.4, 6.1>
TS_38.321 does not explicitly teach
wherein transmitting the BSR comprises transmitting the BSR responsive to determining that the uplink scheduling grant is insufficient to transmit a BSR with multiple buffer size fields, and 
	
However in a similar endeavor, Sebire_650 teaches
	wherein transmitting the BSR comprises transmitting the BSR responsive to determining that the uplink scheduling grant is insufficient to transmit a BSR with multiple 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and MU_462 with the embodiment(s) disclosed by Sebire_650. One of ordinary skill in the art would have been motivated to make this modification in order to provide buffer reporting techniques that minimizes buffer status reporting overhead. See Background, para. 0007.

Claim(s) 9, 33
TS_38.321 teaches
wherein the MAC PDU further includes at least one of a radio network temporary identifier,  MAC PDU includes MAC CE which includes C-RNTI MAC CE <Section 6.1, 7.1; Table 6.2.1-2>

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of TABET_119 (US20130315119), and further view of Sebire_650 (US20090125650)
Claim(s) 7, 31
TS_38.321 teaches
wherein transmitting the BSR comprises transmitting a medium access control protocol data unit, MAC PDU, including the BSR. MAC PDU includes MAC CE which includes BSR MAC CE <Section 5.4, 6.1>
TS_38.321 does not explicitly teach

However in a similar endeavor, Sebire_650 teaches
	wherein transmitting the BSR comprises transmitting the BSR responsive to determining that the uplink scheduling grant is insufficient to transmit a BSR with multiple buffer size fields, and  BSR format used is based on whether size of UL grant can support said BSR format. In one case, if there is not enough UL grant then a short format is used instead of a long BSR format (by convention has multiple buffer size fields). <para. 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and TABET_119 with the embodiment(s) disclosed by Sebire_650. One of ordinary skill in the art would have been motivated to make this modification in order to provide buffer reporting techniques that minimizes buffer status reporting overhead. See Background, para. 0007.
Claim(s) 9, 33
TS_38.321 teaches
wherein the MAC PDU further includes at least one of a radio network temporary identifier,  MAC PDU includes MAC CE which includes C-RNTI MAC CE <Section 6.1, 7.1; Table 6.2.1-2>

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of MU_462 (US20200154462), and further view of Tsai_487 (US20180020487)
Claim(s) 5, 29
TS_38.321 teaches

	wherein receiving the uplink scheduling grant comprises receiving a Random Access Response, RAR, of the random access procedure from the base station,  Base station responds with Random Access Response <Section: 5.1>
	wherein the random access response includes the uplink scheduling grant; and UL grand is received in the Random Access Response <Section: 5.4>
TS_38.321 does not explicitly teach
further comprising:
	wherein transmitting the BSR comprises transmitting the BSR responsive to receiving the RAR of the RA procedure.
However in a similar endeavor, Tsai_487 teaches
	wherein transmitting the BSR comprises transmitting the BSR responsive to receiving the RAR of the RA procedure. uplink Buffer Status Report after receiving UL grant in random access procedure <FIG(s). 12, 13; para. 0087-0121>.
Additionally Tsai_487 also teaches
	transmitting a random access preamble of a random access procedure to the base station of a radio access network, RAN; Random Access Preamble on Random Access Channel (RACH) in uplink (Message (Msg) 1):  <para. 0087-0121>.
	wherein receiving the uplink scheduling grant comprises receiving a Random Access Response, RAR, of the random access procedure from the base station,  Random Access Response generated by Medium Access Control (MAC) on Downlink Shared Channel (DL-SCH) (Msg2):  <para. 0087-0121>.
	wherein the random access response includes the uplink scheduling grant; and initial UL grant  <para. 0087-0121>.

Claim(s) 6, 30
TS_38.321 does not explicitly teach
wherein the random access preamble is transmitted as a message 1 of the RA procedure, 
	wherein the RAR is received as a message 2 of the RA procedure, and 
	wherein transmitting the BSR comprises transmitting a message 3 of the RA procedure including the BSR.
However in a similar endeavor, Tsai_487 teaches
wherein the random access preamble is transmitted as a message 1 of the RA procedure Random Access Preamble on Random Access Channel (RACH) in uplink (Message (Msg) 1):  <para. 0087-0121>.
	wherein the RAR is received as a message 2 of the RA procedure, and  Random Access Response generated by Medium Access Control (MAC) on Downlink Shared Channel (DL-SCH) (Msg2):  <para. 0087-0121>.
	wherein transmitting the BSR comprises transmitting a message 3 of the RA procedure including the BSR. First includes UL transmission on the UL-SCH (Msg3) includes the BSR when possible <para. 0087-0121>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and MU_462 with the embodiment(s) disclosed by Tsai_487. One of ordinary skill in the art would 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over TS_38.321 (NPL: 3GPP TS 38.321 V15.1.0, 2018-03) in view of TABET_119 (US20130315119), and further view of Tsai_487 (US20180020487)
Claim(s) 5, 29
TS_38.321 teaches
	transmitting a random access preamble of a random access procedure to the base station of a radio access network, RAN; Random access procedure includes sending a random access preamble to the base station of the network <Section: 5>
	wherein receiving the uplink scheduling grant comprises receiving a Random Access Response, RAR, of the random access procedure from the base station,  Base station responds with Random Access Response <Section: 5.1>
	wherein the random access response includes the uplink scheduling grant; and UL grand is received in the Random Access Response <Section: 5.4>
TS_38.321 does not explicitly teach
further comprising:
	wherein transmitting the BSR comprises transmitting the BSR responsive to receiving the RAR of the RA procedure.
However in a similar endeavor, Tsai_487 teaches
	wherein transmitting the BSR comprises transmitting the BSR responsive to receiving the RAR of the RA procedure. uplink Buffer Status Report after receiving UL grant in random access procedure <FIG(s). 12, 13; para. 0087-0121>.
Additionally Tsai_487 also teaches

	wherein receiving the uplink scheduling grant comprises receiving a Random Access Response, RAR, of the random access procedure from the base station,  Random Access Response generated by Medium Access Control (MAC) on Downlink Shared Channel (DL-SCH) (Msg2):  <para. 0087-0121>.
	wherein the random access response includes the uplink scheduling grant; and initial UL grant  <para. 0087-0121>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and TABET_119 with the embodiment(s) disclosed by Tsai_487. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved random access procedures in a wireless communication systems that utilize beam diversity. See para. 0005.
Claim(s) 6, 30
TS_38.321 does not explicitly teach
wherein the random access preamble is transmitted as a message 1 of the RA procedure, 
	wherein the RAR is received as a message 2 of the RA procedure, and 
	wherein transmitting the BSR comprises transmitting a message 3 of the RA procedure including the BSR.
However in a similar endeavor, Tsai_487 teaches
wherein the random access preamble is transmitted as a message 1 of the RA procedure Random Access Preamble on Random Access Channel (RACH) in uplink (Message (Msg) 1):  <para. 0087-0121>.

	wherein transmitting the BSR comprises transmitting a message 3 of the RA procedure including the BSR. First includes UL transmission on the UL-SCH (Msg3) includes the BSR when possible <para. 0087-0121>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by TS_38.321 and TABET_119 with the embodiment(s) disclosed by Tsai_487. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved random access procedures in a wireless communication systems that utilize beam diversity. See para. 0005.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 8, 32
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
wherein transmitting the BSR comprises transmitting the BSR responsive to determining that the uplink scheduling grant is insufficient to transmit a BSR with multiple buffer size fields and a power headroom report, PHR, 

Closest prior art Sebire_650 (US20090125650), TANG - US20200196184 and DEOGUN - US20200137785 teach using a particular BSR format depending on the UL grant size (i.e., 
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Relevant Cited References
Sebire - US60996168 provisional application demonstrating support for subject matter in Sebire_650 (US20090125650)
Hong - KR-10-2017-0068073 (ENGLISH) machine translated foreign priority demonstrating support for subject matter in HONG_566 (US20180352566)
TANG - US20200196184
DEOGUN - US20200137785


Examiner’s Notes
Claim(s) 1, 25
The independent claims are directed the subject matter of a single buffer size value representing a sum/aggregation of at least two LCG buffer sizes. The general principle of grouping/aggregating like-elements into a single presentative value is well known in the art as exemplified in HONG - US20180352566 as discussed herein and further exemplified in the instant Specification as applicant admitted art as discussed in the Background: 3GPP TS (e.g., 3GPP TS 38.321 V15.1.0) discloses the technique of grouping/aggregating like-elements (logical 
The independent claims simply repeat this well-known principle into a higher hierarchy such that LCGs are the grouped into a “super group” such that the buffer size represents the sum/aggregation of at least two LCG, where the aggregated at least two logical channels. The Examiner’s general sentiment is that the repetition of the well-known principle is obvious and would be simply design choice, primarily because any given LCG could be configured to effectively includes all the combined logical channels of the supergroup and there would be no functional difference in the BSR field values besides a trivial name difference.
This is demonstrated in the diagram below where the left hand side (SUPER GROUP 1) is akin to the claimed invention and the right hand side is a functional equviliant using the prior art’s short BSR format where supergroup is “flattened” into a single logical channel group (LCG 1’) . The diagram shows that if all the logical channels of the super group are simply grouped under a single LCG (LCG 1’), the BSR size value in both BSR formats would be equal and the extra step of grouping the LCG (i.e., grouping the LCGs) into a super group is superfluous. 

    PNG
    media_image1.png
    770
    1761
    media_image1.png
    Greyscale

To overcome this sentiment of obviousness, the Examiner would recommend amendments/limitations that utilize the supergrouping of the LCG in another manner and/or demonstrate why multiple LCGs are still needed (i.e., why you cannot simply combine all the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415